Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 18 February 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dear Baron
                            Head Quarters Newburgh Feby 18th 1783
                        
                        On the 18th of Janry I wrote to Colonel Stewart urging in the strongest terms I was master of, the necessity
                            of his immediately joining the Army; since which time I have not heard a word from him—I now think myself obliged in
                            justice to my own official character, and duty to the Public to signify to you as head of the Department, that it will be
                            essential to the service either for Colonel Stewart to repair to Camp without one Moment’s loss of time, or that another
                            Inspector should be appointed to this Army as soon as possibly may be.
                        
                            I beg you will be pleased to understand that the occasion of my being so explicit on this subject, is,
                            because I have repeatedly heard that Colonel Stewart had entirely recovered his health, and cannot in that case conceive
                            of any just reason for his being absent—and because I am fully convinced the service is every day suffering very great
                            inconveniencies & injuries for want of himself, or some other Gentleman of character and abilities, to execute the
                            duties of the office he sustains. It being impossible for Major Barber (notwithstanding he makes the greatest exertions)
                            to perform the whole business of the Department Monthly in the manner it ought to be done. I am Dear
                            Baron, with Sentiments 
                        
                        LS, NHi: Steuben Papers.
                    